Case 3:18-cv-00850-JAG Document 299 Filed 12/10/20 Page 1 of 2 PageID# 10780




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division



 IN RE: INTERIOR MOLDED DOORS                         Lead Civil Action No. 3:18-cv-00718-JAG
 ANTITRUST LITIGATION



 IN RE: INTERIOR MOLDED DOORS                         Lead Civil Action No. 3:18-cv-00850-JAG
 INDIRECT PURCHASER ANTITRUST
 LITIGATION



                                               ORDER

       This matter comes before the Court on (1) Jeld-Wen, Inc.,'s and Masonite Corporation's

(collectively, the "defendants") motions to reconsider the Court's September 3, 2020 Order

unsealing the "Direct Purchaser Plaintiffs"' ("DPPs") and "Indirect Purchaser Plaintiffs "'

("IPPs") 1 expert reports and related information containing information about the defendants'

pricing practices, (ECF No. 247, Lead Civil Action No. 3:18cv718; ECF No. 228, Lead Civil

Action No. 3:18cv850); (2) various motions to intervene, (ECF Nos. 255, 264, 279, Lead Civil

Action No. 3:18cv718; ECF Nos. 235,244,259, Lead Civil Action No. 3:18cv850); and (3) the

plaintiffs' motions for preliminary settlement approval, conditional class certification, and

approval of proposed notice, (ECF No. 242, Lead Civil Action No., 3: l 8cv7 l 8; ECF Nos. 224,

296,Lead Civil Action No. 3: I 8cv850).

       For the reasons stated in the accompanying Opinion,the Court:




       1   The Court refers to the DPPs and IPPs collectively as the plaintiffs.
Case 3:18-cv-00850-JAG Document 299 Filed 12/10/20 Page 2 of 2 PageID# 10781
